Citation Nr: 1236881	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  04-41 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).

[The issues of whether an October 1, 2008 decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for bilateral hearing loss should be revised or reversed on the grounds of clear and unmistakable error (CUE); and whether a September 12, 2011 Board decision that denied entitlement to service connection for tinnitus should be revised or reversed on the grounds of CUE, are the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969, including service in the Republic of Vietnam from June to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2008 and again in September 2011 the Board remanded the issue of entitlement to TDIU for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  This issue was remanded in October 2008 and again in September 2011.  As stated at that time, a TDIU may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service- connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A February 2008 rating decision, which is part of the Veteran's Virtual VA e-folder, shows that service connection is in effect for diabetes mellitus with erectile dysfunction and retinopathy, as well as peripheral neuropathy.  His combined service connected disability rating is 60 percent from October 2004.

His representative now contends that service connection is also warranted for major depressive disorder, hypertension, carotid artery constriction, and left leg and ankle disabilities, all as secondary to diabetes mellitus, and that these disabilities in addition to the other service-connected disabilities would result in individual unemployability.  

Thus, the claim for a TDIU is "inextricably intertwined," see Harris v. Derwinski, 1 Vet. App. 180, 182- 83 (1991), with the claims for service connection for major depressive disorder, hypertension, carotid artery constriction, and left leg and ankle disabilities, and these service connection issues must be adjudicated prior to a final decision on the merits concerning the claim for TDIU.  

Notably, remand of the service connection claims for initial development and adjudication is wholly consistent with the observation of the United States Court of Appeals for the Federal Circuit in Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011) that no law or regulation precludes VA from providing additional assistance in developing a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011). Thus, the Board may properly direct development and initial adjudication of the Veteran's service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Properly notify and assist the Veteran concerning his claims for entitlement to service connection for major depressive disorder, hypertension, carotid artery constriction, and left leg and ankle disabilities, claimed as secondary to diabetes mellitus; thereafter, adjudicate the claims.

2.  The AMC should schedule the Veteran for appropriate VA examinations.  The claims folder should be made available to and reviewed by the examiners.  All appropriate tests should be conducted.  Thereafter, the examiners should opine as to whether it is at least as likely as not that the Veteran has a psychiatric disorder, hypertension, carotid artery constriction, and left leg and ankle disabilities that are related to or had their onset in service, to include as due to his in-service Agent Orange exposure.  

There examiner must also opine as to whether it is at least as likely as not that he has a psychiatric disability, hypertension, carotid artery constriction and/or left leg and/or ankle disabilities that were caused or aggravated by the Veteran's service-connected diabetes mellitus, to specifically include his peripheral neuropathy.  

The examiner must also opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability, hypertension, carotid artery constriction and/or left leg and/or ankle disabilities that is a manifestation of his service-connected diabetes mellitus, to specifically include his peripheral neuropathy.

Thereafter, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, whether it is at least as likely as not that his service-connected disabilities, and in particular, his diabetes mellitus and its resulting complications, to specifically include peripheral neuropathy, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report. 

3.  Adjudicate the Veteran's claims for service connection for major depressive disorder, hypertension, carotid artery constriction, and left leg and ankle disabilities, claimed as secondary to diabetes mellitus, and thereafter readjudicate his TDIU claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

